Title: To George Washington from Alexander McCabe, 26 June 1786
From: McCabe, Alexander
To: Washington, George



Sir
Elizabeth Town [N.J.] June the 26th, 1786

I take the liberty to write to your Excelly about a gentleman that I have some letters for from Ireland, the Revd John Wallace. I am informd by a letter I recd a few days ago, that he is under an appointment of yr Excellency’s as presedent of an academy in Verginea, I shall therefore be much Oblig’d if your Excellency will be so good to inform me what part of Verginea he is in.
I hope your Excellency will excuse the freedom I take in enclosing a letter of Colonel Persse’s of Roxborrow a gentleman of extensive fortune a particular friend & well wisher of yours, was so the most precarious times in Ireland I could tell yr Excellency many Anecdotes of the Colonels good Sentiments love & Esteem for you. one in particular every day after dinner the first toaste was his Excy George Washington, he has compell’d yr greatest Enemies to do the same. There is no beautifull spot on his Estate but will bare your memory to the latest ages as they have some appellation from every Victorious Engagement your Excellency was in.
Coll Persse begs to know how you are I am convinc’d he would rather receive a line from your Excellency than any honour the first Monarch in the universe could Confer on him I will

write to the Coll when I receive your Excellencys ansr relative to Mr Wallace, will be much oblig’d if your Excellency will enclose back Coll Persse’s letter to me. I am yr Excellency’s most humble & most Obedient se⟨rvt⟩

Alexander McCabe


P.S. Please to direct to the Care of Jacob Cooke Esqr. Lancaster, State of Pennsylvania.

